Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s IDS filed on 12/18/2020.
Claims 1-5 are pending in the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,198,740. Although the claims at issue are not identical, they are not patentably distinct from each other because  the patent recites a method of producing a dispersion of metal-containing oxidized cellulose nanofibers having a number-average fiber diameter of 2 nm or more and 100 nm or less and an average degree of polymerization of 100 to 2,000, the method comprising: contacting oxidized cellulose nanofibers containing a first metal in salt form, dispersed in a solvent in a concentration of 0.005% by mass or more and 0.1% by mass or less, with an acid to substitute ions of the first metal contained in salt form by hydrogen atoms; contacting the oxidized cellulose nanofibers in which the ions of the first metal have been substituted by hydrogen atoms, dispersed in a solvent, with a salt of a second metal other than the first metal to provide metal-containing oxidized cellulose nanofibers containing the second metal in salt form; and the metal-containing oxidized cellulose nanofibers have a number-average fiber length of 400 nm to 600 nm (see claim 1), wherein the oxidized cellulose nanofibers are carboxylated cellulose nanofibers (see claim 2), wherein the first metal is sodium, and the second metal is at least one metal selected from the group consisting of aluminum, calcium, iron, cobalt, copper, zinc, and silver (see claim 5), wherein the solvent is water (see claim 6).
The only difference between the instant claims and the patent’s recited claims is the patent is a method of making the composition, wherein it would have been obvious to one skilled in the art to produce the composition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over MUKAI et al (EP 2395027) in view of YOSUKE et al (JP2013104133; wherein a machine translation is provided).
	MUKAI teaches a composition comprising of: cellulose fiber containing carboxyl group and a metal counter ion, which reads on metal-containing oxidized cellulose nanofibers (see abstract) with an average fiber diameter of 1-50nm (see [0018]). Additional limitations include: metal is silver or zinc (see [0016]); desired fiber width and length (see [0040]); dispersion medium, such as water (see [0032]).
	MUKAI does not specifically teach the degree of polymerization of the cellulose fiber.
	YOSUKE teaches the prior art had known of oxidized cellulose fibers (see 1st page, under Problem to Be Solved), with diameters of 2-10nm (see [0050]) and average degree of polymerization of 200-700 (see [0044]).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate and average degree of polymerization of 200-700. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because this is the average degree of polymerization of 200-700 used in the prior art for oxidized cellulose fibers with diameter of 2-10nm.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over MUKAI et al (EP 2395027) in view of YOSUKE et al (JP2013104133; wherein a machine translation is provided) and MITSUHARU et al (JP2014070158, wherein a machine translation is provided).
As discussed above, the MUKAI in view of YOSUKE teaches Applicant’s invention.
MUKAI in view of YOSUKE does not explicitly states the length is 50-2,000 nm.
MITSUHARU teaches a composition comprising of: a metal-containing oxidized cellulose nanofibers (see [0011]) with a number-average fiber diameter of 1-50nm (see
[0011]). Additional limitations include: metal is silver (see [0005]); carboxylated cellulose nanofibers; number average fiber length is 100 times the average fiber width (see [0011]), thus a length of 100nm when the diameter is 1nm or a length of 200nm when the diameter is 2nm; dispersion medium, such as water (see [0004]).
The length of fiber in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal length in order to best achieve the desired results, especially when MITUSHARU teaches using fiber length of 100nm when the diameter is 1nm or 200nm when the diameter is 2nm.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of fiber length would have been obvious at the time of Applicant's invention.



Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618